DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are currently pending.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
The information disclosure statement(s) (IDS(s)) submitted on 3/24/2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the Examiner.

Drawings
The drawings were received on 10/14/2019.  These drawings are accepted.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 7 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 7 recites the limitation "the first data packet is the initial packet of the data stream" in line 4 and claim 1, line 4 notes “the first data packet is not an initial packet of the data stream”, where it is not clear whether “the first data packet” is “the initial packet of the data stream” or “not an initial packet of the data stream”.  For the purposes of examination the limitation “the first data packet” in claim 7 is being considered as “the second data packet”.
Optionally, in amending the claims to traverse this rejection, the limitations of “the first data packet” and “the second data packet” could be switched in claim 1, or something similar.  This switching the limitations in claim 1 also appears to agree with the “flow entry is established after the transmit end receives the first data packet” as 
Claim 15 recites the limitation "the first data packet is the initial packet of the data stream" in line 4 and claim 9, lines 6-7 notes “the first data packet is not an initial packet of the data stream”, where it is not clear whether “the first data packet” is “the initial packet of the data stream” or “not an initial packet of the data stream”.  For the purposes of examination the limitation “the first data packet” in claim 7 is being considered as “the second data packet”.
Optionally, in amending the claims to traverse this rejection, the limitations of “the first data packet” and “the second data packet” could be switched in claim 9, or something similar.  This switching the limitations in claim 9 also appears to agree with the “flow entry is established after the transmit end receives the first data packet” as noted in claim 8 and with paragraphs 0020 and 0021 of the specification of the original disclosure.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 7, 9, 11, 15, 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lundqvist et al. US 20160373343 in view of Dixon et al. US 20140233574.

As to claim 1:
Lundqvist et al. discloses:
A data transmission method, implemented by a transmit end, comprises:
determining a time interval between a first receiving time and a second receiving time when the transmit end receives a first data packet of a data stream, ..., wherein the first receiving time is when the transmit end receives the first data packet and the second receiving time is when the transmit end receives a second data packet, wherein the first data packet and the second data packet are adjacent in the data stream, and wherein the second data packet is before the first data packet;
(“FIG. 5 shows a flow chart of another embodiment of the present invention. As shown in FIG. 5 the destination gateway receives information about a data flow for a user node. In this embodiment the gateway node checks if condition 1) an inter-arrival time for a flow of data packets is smaller than an 
(“The access node device 1 is arranged to receive data packets originating from a user device and to forward the data packets so that the data packets finally reach the destination gateway 4 through the network.”; Lundqvist et al.; 0071)
(where
“access nodes” maps to “transmit end”,
“if condition 1) inter-arrival time for a flow of data packets” maps to “determining a time interval between a first receiving time and a second receiving time”, where “inter-arrival time” maps to “timer interval”, where “inter-arrival time” is considered as requiring “frist receiving time” and “second receiving time” in order to determine “inter-arrival time”,
“data packets in a received flow”/”receive data packets” maps to “receives a first data packet of a data stream”, “receive data packets” maps to “receives a first data packet”, where a subsequent received packet used for determining “first data packet”, “received flow” maps to “data stream”
““if condition 1) inter-arrival time for a flow of data packets” maps to “wherein the first receiving time is when the transmit end receives the first data packet and the second receiving time is when the transmit end receives a second data packet”, where “inter-arrival” is considered as requiring “first receiving time” and “second receiving time” in order to determine “inter-arrival time”
“data packets in a received flow”/”receive data packets” maps to “end receives a second data packet”,
“inter-arrival” maps to “wherein the first data packet and the second data packet are adjacent in the data stream”,
“inter-arrival time” is considered as requiring the “the second data packet is before the first data packet” in order to determine “inter-arrival time”

obtaining a data amount of the data stream, ...
(where
“amount of data packets in a received flow of data packets” maps to “obtaining a data amount of the data stream”, where “obtaining” is considered as required in order to determine “more than a maximum threshold of consecutive data packets in the flow”

determining a first transmission path of the first data packet from available transmission paths based on the time interval and the data amount; and

(where
“and forwarding 200 the data packets in a stateless mode over a first path to a destination gateway node 4, the first path being a default path, or forwarding 300 the data packets in a stateful mode over a second path” maps to where “first path”/”second path” maps to “available transmission paths”, and selecting “first path” or “second path” maps to “first transmission path”,
where FIG. 5 illustrates that “stateless mode” and “stateful mode” are determined based on “flow-interval time >threshold” and also “Amount of data in received flow > maximum threshold” which maps to “based on the time interval and the data amount”

transmitting the first data packet to a receive end through the first transmission path, wherein the available transmission paths can be used by the transmit end to transmit the data stream to the receive end.
		(where
“transmitting the first data packet to a receive end through the first transmission path”, where “forwarding” maps to “transmitting”, “data packets” maps to “first data packet”, “destination node” maps to “receive end”, “first path”/”second path” maps to “first transmission path”, “first path” and “second path” maps to “available transmission paths”, “received flow”/”flow of packets” maps to “data stream”

Lundqvist et al. teaches a gateway receiving data from a user node and routing the received data flow to a selected path, where the path is selected based on an inter-arrival time and an amount of data in a received flow.

Lundqvist et al. as described above does not explicitly teach:
wherein the first data packet is not an initial packet of the data stream
wherein the data amount is sent before the first receiving time;

However, Dixon et al. further teaches a content-length capability which includes:
wherein the first data packet is not an initial packet of the data stream
(where
“response packet 3”/FIG 11 maps to “first data packet”, where “response packet 3” is communicated after “response packet #1” which is considered as “an initial packet”, which maps to “not an initial packet of the data stream”

wherein the data amount is sent before the first receiving time;
(“FIG. 10 illustrates a response packet #1 being received by service gateway 14, which establishes an out of order sequence number range of 1001-11,000 (e.g., for the response body). Note that response packet #1 includes a content length element field designating 10,000 bytes as the out of order range to be used for this particular HTTP flow. Service gateway 14 can effectively maintain an internal state for this particular range. The range can be updated (i.e., adjusted) with beginning and ending sequence numbers. Response packet #1 is subsequently forwarded to its intended destination.”; Dixon et al.; 0049)
(“Turning to the first set of example illustrations, FIG. 3 illustrates an HTTP request being received by service gateway 14. The HTTP request is forwarded to a given server, which can provide content being sought by a particular subscriber. FIG. 4 illustrates a response packet being received by service gateway 14 from the server. Again, the response packet is forwarded by service gateway 14 back toward the subscriber in this particular example, although it should be noted that service gateway 14 is bidirectional, as it can accommodate flows emanating from various directions.”; Dixon et al.; 0047)
(where
“response packet #1”/”designating 10,000 bytes”/“content-length: 10000”/FIG. 10 maps to wherein the data amount is sent before the first receiving time”, where “10,000 bytes”/”content-length 10000” maps to “data amount”, “response packet #1” is the first response packet which maps to “initial packet”, “response packet #3” maps to “first data packet” and is considered as required to have a “first receiving time” in order to be received and “designating 10,000 bytes” is communicated in “response packet #1” which is communicated before “response packet #3” which maps to “wherein the data amount is sent before the first receiving time”
where “service gateway 14 is bidirectional, as it can accommodate flows emanating from various directions” is considered as indicating that flows can be communicated and processed from “subscriber 12”/FIG. 1 to “service gateway 14”/FIG. 1 in a similar direction as taught by Lundqvist et al., communication from a user node to gateway.

Dixon et al. teaches a service gateway which can bidirectionally communicate data from a subscriber to a gateway, where an initial response packet include an amount of data to be communicated.

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the content length capability of Dixon et al. into Lundqvist et al.. By modifying the gateway of Lundqvist et al. to include the content length capability as taught by the gateway of Dixon et al., the benefits of improved location privacy (Lundqvist et al.; 0033) with improved throughput (Dixon et al.; 0016) are achieved.

As to claim 3:
Lundqvist et al. teaches:
wherein the determining transmission path comprises:
selecting a second transmission path with a minimum transmission delay from the available transmission paths, wherein the time interval is less than a preset time threshold and the data amount of the data stream is less than a preset traffic threshold; and
selecting the second transmission path to transmit the first data packet.
(“According to yet another embodiment of the present access node device, the access node device is further arranged to initially forward data packets in the stateless mode. This pattern will allow the first packets to be sent with minimal delay and optimize the packet handling only when it is motivated.”; Lundqvist et al.; 0036)
(“FIG. 5 shows a flow chart of another embodiment of the present invention. As shown in FIG. 5 the destination gateway receives information about a data flow for a user node. In this embodiment the gateway node checks if condition 1) an inter-arrival time for a flow of data packets is smaller than an inter-arrival time threshold, AND condition 2) an amount of data packets in a received flow of data packets is more than a maximum threshold of consecutive data packets in the flow. If this is TRUE, the access nodes should operate in the stateless mode when forwarding packets in the communication network and a control signal may be transmitted to the one or more access nodes informing 

As to claim 7:
Lundqvist et al. teaches:
wherein, after the transmit end receives the first data packet of the data stream, the method further comprises:
selecting a second transmission path with minimum transmission delay from the available transmission paths, wherein the first data packet is the initial packet of the data stream; selecting the second transmission path to transmit the first data packet; and transmitting the first data packet to the receive end.
(where claim 1 notes “wherein the first data packet is not an initial packet of the data stream” and claim 7 notes “the first data packet is the initial packet of the data stream” which is unclear.  For the purposes of Examination, claim 7 is considered as noting “the second data packet” in place of “the first data packet”
(“forward the data packets in a stateless mode over a first path to a destination gateway node (4), the first path being a default path”; Lundqvist et al.; 0011)
(“According to yet another embodiment of the present access node device, the access node device is further arranged to initially forward data packets in the stateless mode. This pattern will allow the first packets to be sent 
(where
“stateless mode”/”default path” maps to “second transmission path”,
“first packets” maps to “the second data packet” where the claim has been modified as noted above.
“stateless mode”/”first packets”/”minimal delay” maps to “minimum transmission delay”
	
As to claim 9:
Lundqvist et al. discloses:
A data transmission apparatus, deployed at a transmit end, comprising:
a processor; and
a memory coupled to the processor and storing one or more programs that, when executed by the processor, cause the data transmission apparatus to be configured to:
determine a time interval between a first receiving time and a second receiving time when a first data packet of a data stream is received and..., wherein the first receiving time is when the first data packet is received and the second receiving time is when a second data packet is received, wherein the first data packet and the second data packet are adjacent in the data stream, and wherein the second data packet is before the first data packet;

(“The access node device 1 is arranged to receive data packets originating from a user device and to forward the data packets so that the data packets finally reach the destination gateway 4 through the network.”; Lundqvist et al.; 0071)
(where
FIG. 11 illustrates “processor” and “memory”,
“access nodes” maps to “transmit end”,
“if condition 1) inter-arrival time for a flow of data packets” maps to “determining a time interval between a first receiving time and a second receiving time”, where “inter-arrival time” maps to “timer interval”, where “inter-arrival time” “frist receiving time” and “second receiving time” in order to determine “inter-arrival time”,
“data packets in a received flow”/”receive data packets” maps to “receives a first data packet of a data stream”, “receive data packets” maps to “receives a first data packet”, where a subsequent received packet used for determining “inter-arrival time” maps to “first data packet”, “received flow” maps to “data stream”
““if condition 1) inter-arrival time for a flow of data packets” maps to “wherein the first receiving time is when the transmit end receives the first data packet and the second receiving time is when the transmit end receives a second data packet”, where “inter-arrival” is considered as requiring “first receiving time” and “second receiving time” in order to determine “inter-arrival time”
“data packets in a received flow”/”receive data packets” maps to “end receives a second data packet”,
“inter-arrival” maps to “wherein the first data packet and the second data packet are adjacent in the data stream”,
“inter-arrival time” is considered as requiring the “the second data packet is before the first data packet” in order to determine “inter-arrival time”

obtaining a data amount of the data stream, ...
(where
“amount of data packets in a received flow of data packets” maps to “obtaining a data amount of the data stream”, where “obtaining” is considered as 

determine a first transmission path of the first data packet from available transmission paths based on the time interval and the data amount; and
(“The present invention also relates to a corresponding method in an access node of a communication network. The method comprises the steps of receiving 100 data packets from an user node 3; and forwarding 200 the data packets in a stateless mode over a first path to a destination gateway node 4, the first path being a default path, or forwarding 300 the data packets in a stateful mode over a second path to a destination node, the second path being determined by user and/or session specific information for said user node 3. This is illustrated in FIG. 10.”; Lundqvist et al.; 0125)
(where
“and forwarding 200 the data packets in a stateless mode over a first path to a destination gateway node 4, the first path being a default path, or forwarding 300 the data packets in a stateful mode over a second path” maps to where “first path”/”second path” maps to “available transmission paths”, and selecting “first path” or “second path” maps to “first transmission path”,
where FIG. 5 illustrates that “stateless mode” and “stateful mode” are determined based on “flow-interval time >threshold” and also “Amount of data in received flow > maximum threshold” which maps to “based on the time interval and the data amount”

transmit the first data packet to a receive end through the first transmission path, wherein the available transmission paths can be used by the transmit end to transmit the data stream to the receive end.
		(where
	“forwarding 200 the data packets in a stateless mode over a first path to a destination gateway node 4, the first path being a default path, or forwarding 300 the data packets in a stateful mode over a second path to a destination node”/”received flow”/”flow of data packets” maps to “transmitting the first data packet to a receive end through the first transmission path”, where “forwarding” maps to “transmitting”, “data packets” maps to “first data packet”, “destination node” maps to “receive end”, “first path”/”second path” maps to “first transmission path”, “first path” and “second path” maps to “available transmission paths”, “received flow”/”flow of packets” maps to “data stream”

Lundqvist et al. teaches a gateway receiving data from a user node and routing the received data flow to a selected path, where the path is selected based on an inter-arrival time and an amount of data in a received flow.

Lundqvist et al. as described above does not explicitly teach:
the first data packet is not an initial packet of the data stream 
wherein the data amount is sent before the first receiving time;


the first data packet is not an initial packet of the data stream 
 (where
“response packet 3”/FIG 11 maps to “first data packet”, where “response packet 3” is communicated after “response packet #1” which is considered as mapping to “an initial packet”, which maps to “not an initial packet of the data stream”

wherein the data amount is sent before the first receiving time;
(“FIG. 10 illustrates a response packet #1 being received by service gateway 14, which establishes an out of order sequence number range of 1001-11,000 (e.g., for the response body). Note that response packet #1 includes a content length element field designating 10,000 bytes as the out of order range to be used for this particular HTTP flow. Service gateway 14 can effectively maintain an internal state for this particular range. The range can be updated (i.e., adjusted) with beginning and ending sequence numbers. Response packet #1 is subsequently forwarded to its intended destination.”; Dixon et al.; 0049)
(“Turning to the first set of example illustrations, FIG. 3 illustrates an HTTP request being received by service gateway 14. The HTTP request is forwarded to a given server, which can provide content being sought by a particular subscriber. FIG. 4 illustrates a response packet being received by service gateway 14 from the server. Again, the response packet is forwarded by service gateway 14 back toward the subscriber in this particular example, although it 
(where
“response packet #1”/”designating 10,000 bytes”/“content-length: 10000”/FIG. 10 maps to wherein the data amount is sent before the first receiving time”, where “10,000 bytes”/”content-length 10000” maps to “data amount”, “response packet #1” is the first response packet which maps to “initial packet”, “response packet #3” maps to “first data packet” and is considered as required to have a “first receiving time” in order to be received and “designating 10,000 bytes” is communicated in “response packet #1” which is communicated before “response packet #3” which maps to “wherein the data amount is sent before the first receiving time”
where “service gateway 14 is bidirectional, as it can accommodate flows emanating from various directions” is considered as indicating that flows can be communicated and processed from “subscriber 12”/FIG. 1 to “service gateway 14”/FIG. 1 in a similar direction as taught by Lundqvist et al., communication from a user node to gateway.

Dixon et al. teaches a service gateway which can bidirectionally communicate data from a subscriber to a gateway, where an initial response packet include an amount of data to be communicated.



As to claim 11:
Lundqvist et al. teaches:
wherein the determining transmission path comprises:
selecting a second transmission path with a minimum transmission delay from the available transmission paths, wherein the time interval is less than a preset time threshold and the data amount of the data stream is less than a preset traffic threshold; and
selecting the second transmission path to transmit the first data packet.
(“According to yet another embodiment of the present access node device, the access node device is further arranged to initially forward data packets in the stateless mode. This pattern will allow the first packets to be sent with minimal delay and optimize the packet handling only when it is motivated.”; Lundqvist et al.; 0036)
(“FIG. 5 shows a flow chart of another embodiment of the present invention. As shown in FIG. 5 the destination gateway receives information about a data flow for a user node. In this embodiment the gateway node checks if 

As to claim 15:
Lundqvist et al. teaches:
wherein, after the transmit end receives the first data packet of the data stream, the method further comprises:
selecting a second transmission path with minimum transmission delay from the available transmission paths, wherein the first data packet is the initial packet of the data stream; selecting the second transmission path to transmit the first data packet; and transmitting the first data packet to the receive end.
(where claim 1 notes “wherein the first data packet is not an initial packet of the data stream” and claim 7 notes “the first data packet is the initial packet of the data stream” which is unclear.  For the purposes of Examination, claim 7 is considered as noting “the second data packet” in place of “the first data packet”

(“According to yet another embodiment of the present access node device, the access node device is further arranged to initially forward data packets in the stateless mode. This pattern will allow the first packets to be sent with minimal delay and optimize the packet handling only when it is motivated.”; Lundqvist et al.; 0036)
(where
“stateless mode”/”default path” maps to “second transmission path”,
“first packets” maps to “the second data packet” where the claim has been modified as noted above.
“stateless mode”/”first packets”/”minimal delay” maps to “minimum transmission delay”

As to claim 17:
Lundqvist et al. discloses:
A computer program product comprising computer-executable instructions stored on a non-transitory computer-readable medium that, when executed by a processor, cause a data transmission apparatus to:
determine a time interval between a first receiving time and a second receiving time when a first data packet of a data stream is received and ..., wherein the first receiving time is when the first data packet is received and the second receiving time is when a second data packet is received, wherein the first data packet and the second data packet are adjacent in the data stream, and wherein the second data packet is before the first data packet; 
 (“FIG. 5 shows a flow chart of another embodiment of the present invention. As shown in FIG. 5 the destination gateway receives information about a data flow for a user node. In this embodiment the gateway node checks if condition 1) an inter-arrival time for a flow of data packets is smaller than an inter-arrival time threshold, AND condition 2) an amount of data packets in a received flow of data packets is more than a maximum threshold of consecutive data packets in the flow. If this is TRUE, the access nodes should operate in the stateless mode when forwarding packets in the communication network and a control signal may be transmitted to the one or more access nodes informing them about the preferred mode, or they may continue using this mode by default. Else, if this is not TRUE (i.e. FALSE), a control signal is transmitted to the one or more access nodes that they should operate in the stateful mode.”; Lundqvist et al.; 0089)
(“The access node device 1 is arranged to receive data packets originating from a user device and to forward the data packets so that the data packets finally reach the destination gateway 4 through the network.”; Lundqvist et al.; 0071)
(where
FIG. 11 illustrates “processor” 
“access nodes” maps to “transmit end”,
“determining a time interval between a first receiving time and a second receiving time”, where “inter-arrival time” maps to “timer interval”, where “inter-arrival time” is considered as requiring “frist receiving time” and “second receiving time” in order to determine “inter-arrival time”,
“data packets in a received flow”/”receive data packets” maps to “receives a first data packet of a data stream”, “receive data packets” maps to “receives a first data packet”, where a subsequent received packet used for determining “inter-arrival time” maps to “first data packet”, “received flow” maps to “data stream”
““if condition 1) inter-arrival time for a flow of data packets” maps to “wherein the first receiving time is when the transmit end receives the first data packet and the second receiving time is when the transmit end receives a second data packet”, where “inter-arrival” is considered as requiring “first receiving time” and “second receiving time” in order to determine “inter-arrival time”
“data packets in a received flow”/”receive data packets” maps to “end receives a second data packet”,
“inter-arrival” maps to “wherein the first data packet and the second data packet are adjacent in the data stream”,
“inter-arrival time” is considered as requiring the “the second data packet is before the first data packet” in order to determine “inter-arrival time”

obtain a data amount of the data stream, ...

“amount of data packets in a received flow of data packets” maps to “obtaining a data amount of the data stream”, where “obtaining” is considered as required in order to determine “more than a maximum threshold of consecutive data packets in the flow”

determine a first transmission path of the first data packet from available transmission paths based on the time interval and the data amount; and
(“The present invention also relates to a corresponding method in an access node of a communication network. The method comprises the steps of receiving 100 data packets from an user node 3; and forwarding 200 the data packets in a stateless mode over a first path to a destination gateway node 4, the first path being a default path, or forwarding 300 the data packets in a stateful mode over a second path to a destination node, the second path being determined by user and/or session specific information for said user node 3. This is illustrated in FIG. 10.”; Lundqvist et al.; 0125)
(where
“and forwarding 200 the data packets in a stateless mode over a first path to a destination gateway node 4, the first path being a default path, or forwarding 300 the data packets in a stateful mode over a second path” maps to where “first path”/”second path” maps to “available transmission paths”, and selecting “first path” or “second path” maps to “first transmission path”,
“based on the time interval and the data amount”

transmit the first data packet to a receive end through the first transmission path, wherein the available transmission paths can be used by the transmit end to transmit the data stream to the receive end.
		(where
	“forwarding 200 the data packets in a stateless mode over a first path to a destination gateway node 4, the first path being a default path, or forwarding 300 the data packets in a stateful mode over a second path to a destination node”/”received flow”/”flow of data packets” maps to “transmitting the first data packet to a receive end through the first transmission path”, where “forwarding” maps to “transmitting”, “data packets” maps to “first data packet”, “destination node” maps to “receive end”, “first path”/”second path” maps to “first transmission path”, “first path” and “second path” maps to “available transmission paths”, “received flow”/”flow of packets” maps to “data stream”

Lundqvist et al. teaches a gateway receiving data from a user node and routing the received data flow to a selected path, where the path is selected based on an inter-arrival time and an amount of data in a received flow.


the first data packet is not an initial packet of the data stream 
wherein the data amount is sent before the first receiving time;

However, Dixon et al. further teaches a content-length capability which includes:
wherein the first data packet is not an initial packet of the data stream
(where
“response packet 3”/FIG 11 maps to “first data packet”, where “response packet 3” is communicated after “response packet #1” which is considered as mapping to “an initial packet”, which maps to “not an initial packet of the data stream”

wherein the data amount is sent before the first receiving time;
(“FIG. 10 illustrates a response packet #1 being received by service gateway 14, which establishes an out of order sequence number range of 1001-11,000 (e.g., for the response body). Note that response packet #1 includes a content length element field designating 10,000 bytes as the out of order range to be used for this particular HTTP flow. Service gateway 14 can effectively maintain an internal state for this particular range. The range can be updated (i.e., adjusted) with beginning and ending sequence numbers. Response packet #1 is subsequently forwarded to its intended destination.”; Dixon et al.; 0049)
(“Turning to the first set of example illustrations, FIG. 3 illustrates an HTTP request being received by service gateway 14. The HTTP request is forwarded to 
(where
“response packet #1”/”designating 10,000 bytes”/“content-length: 10000”/FIG. 10 maps to wherein the data amount is sent before the first receiving time”, where “10,000 bytes”/”content-length 10000” maps to “data amount”, “response packet #1” is the first response packet which maps to “initial packet”, “response packet #3” maps to “first data packet” and is considered as required to have a “first receiving time” in order to be received and “designating 10,000 bytes” is communicated in “response packet #1” which is communicated before “response packet #3” which maps to “wherein the data amount is sent before the first receiving time”
where “service gateway 14 is bidirectional, as it can accommodate flows emanating from various directions” is considered as indicating that flows can be communicated and processed from “subscriber 12”/FIG. 1 to “service gateway 14”/FIG. 1 in a similar direction as taught by Lundqvist et al., communication from a user node to gateway.



Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the content length capability of Dixon et al. into Lundqvist et al.. By modifying the gateway of Lundqvist et al. to include the content length capability as taught by the gateway of Dixon et al., the benefits of improved location privacy (Lundqvist et al.; 0033) with improved throughput (Dixon et al.; 0016) are achieved.

As to claim 19:
Lundqvist et al. teaches:
wherein the determining transmission path comprises:
selecting a second transmission path with a minimum transmission delay from the available transmission paths, wherein the time interval is less than a preset time threshold and the data amount of the data stream is less than a preset traffic threshold; and
selecting the second transmission path to transmit the first data packet.
(“According to yet another embodiment of the present access node device, the access node device is further arranged to initially forward data packets in the stateless mode. This pattern will allow the first packets to be sent 
(“FIG. 5 shows a flow chart of another embodiment of the present invention. As shown in FIG. 5 the destination gateway receives information about a data flow for a user node. In this embodiment the gateway node checks if condition 1) an inter-arrival time for a flow of data packets is smaller than an inter-arrival time threshold, AND condition 2) an amount of data packets in a received flow of data packets is more than a maximum threshold of consecutive data packets in the flow. If this is TRUE, the access nodes should operate in the stateless mode when forwarding packets in the communication network and a control signal may be transmitted to the one or more access nodes informing them about the preferred mode, or they may continue using this mode by default. Else, if this is not TRUE (i.e. FALSE), a control signal is transmitted to the one or more access nodes that they should operate in the stateful mode.”; Lundqvist et al.; 0089)

Claim(s) 2, 10 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lundqvist et al. US 20160373343 in view of Dixon et al. US 20140233574 and in further view of Lu et al. CN 106453130 (citations are from English machine language translation) and Ryan et al. US 20160285759.

As to claim 2:
Lundqvist et al. discloses:
selecting a second transmission path with a ...bandwidth from the available transmission paths when the time interval is less than a preset time threshold and the data amount of the data stream is not less than a preset traffic threshold; and 
selecting the second transmission path to transmit the first data packet.
(“The communication network where a user device, or user node, connects will be referred to as access network, or Radio Access Network (RAN). According to the present invention data packets can be transmitted in the network using two different modes, i.e., a stateless mode in which the access network forwards packets over a predetermined default path with a minimum of processing of the packets, for example not using additional encryption or quality of service mechanisms, or a stateful mode where the forwarding of packets from a user node may be optimized in different ways, for example in terms of path, priority, encryption and error control based on user and/or session specific information for the user node.”; Lundqvist et al.; 0069)
(“FIG. 5 shows a flow chart of another embodiment of the present invention. As shown in FIG. 5 the destination gateway receives information about a data flow for a user node. In this embodiment the gateway node checks if condition 1) an inter-arrival time for a flow of data packets is smaller than an inter-arrival time threshold, AND condition 2) an amount of data packets in a received flow of data packets is more than a maximum threshold of consecutive data packets in the flow. If this is TRUE, the access nodes should operate in the stateless mode when forwarding packets in the communication network and a 
(where
“a stateless mode in which the access network forwards packets over a predetermined default path with a minimum of processing of the packets, for example not using ... or quality of service mechanisms” where “not using...quality of service mechanisms” is considered as including not performing limiting of the used throughput/bandwidth as taught by Ryan et al. (see para. 0037), which would enable using the available bandwidth of the stateless path, where since the stateful path is the default path (Abstract), and FIG. 5 illustrates that flows with large amounts of data, the stateless path is considered as having the largest available bandwidth since it is not limited as taught by Ryan et al. (see para. 0037)
Where FIGs 5, 10 illustrate “selecting”, where “Flow inter-arrival time > threshold?” is considered as incorrect as it disagrees with paragraph 0089 and the context of the disclosure and should be considered as “Flow inter-arrival time < threshold ?”)

Lundqvist et al. as described above does not explicitly teach:
maximum available [bandwidth]

However, Lu et al. further teaches a maximum bandwidth path selection capability which includes:
maximum available [bandwidth]
(“to obtain the available maximum bandwidth path and as the best forwarding path of elephant flow”; Lu et al.; Abstract)
(where
“elephant flow” is considered as a large flow

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the maximum bandwidth path selection capability of Lu et al. into Lundqvist et al.. By modifying the gateway of Lundqvist et al. to include the maximum bandwidth path selection capability as taught by the end-host of Lu et al., the benefits of improved scheduling (Lu et al.; Abstract) are achieved.

As to claim 10:
Lundqvist et al. discloses:
selecting a second transmission path with a ...bandwidth from the available transmission paths when the time interval is less than a preset time threshold and the data amount of the data stream is not less than a preset traffic threshold; and 
selecting the second transmission path to transmit the first data packet.

(“FIG. 5 shows a flow chart of another embodiment of the present invention. As shown in FIG. 5 the destination gateway receives information about a data flow for a user node. In this embodiment the gateway node checks if condition 1) an inter-arrival time for a flow of data packets is smaller than an inter-arrival time threshold, AND condition 2) an amount of data packets in a received flow of data packets is more than a maximum threshold of consecutive data packets in the flow. If this is TRUE, the access nodes should operate in the stateless mode when forwarding packets in the communication network and a control signal may be transmitted to the one or more access nodes informing them about the preferred mode, or they may continue using this mode by default. Else, if this is not TRUE (i.e. FALSE), a control signal is transmitted to the one or more access nodes that they should operate in the stateful mode.”; Lundqvist et al.; 0089)

“a stateless mode in which the access network forwards packets over a predetermined default path with a minimum of processing of the packets, for example not using ... or quality of service mechanisms” where “not using...quality of service mechanisms” is considered as including not performing limiting of the used throughput/bandwidth as taught by Ryan et al. (see para. 0037), which would enable using the available bandwidth of the stateless path, where since the stateful path is the default path (Abstract), and FIG. 5 illustrates that flows with large amounts of data, the stateless path is considered as having the largest available bandwidth since it is not limited as taught by Ryan et al. (see para. 0037)
Where FIGs 5, 10 illustrate “selecting”, where “Flow inter-arrival time > threshold?” is considered as incorrect as it disagrees with paragraph 0089 and the context of the disclosure and should be considered as “Flow inter-arrival time < threshold ?”)

Lundqvist et al. as described above does not explicitly teach:
maximum available [bandwidth]

However, Lu et al. further teaches a maximum bandwidth path selection capability which includes:
maximum available [bandwidth]

(where
“elephant flow” is considered as a large flow

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the maximum bandwidth path selection capability of Lu et al. into Lundqvist et al.. By modifying the gateway of Lundqvist et al. to include the maximum bandwidth path selection capability as taught by the end-host of Lu et al., the benefits of improved scheduling (Lu et al.; Abstract) are achieved.

As to claim 18:
Lundqvist et al. discloses:
selecting a second transmission path with a ...bandwidth from the available transmission paths when the time interval is less than a preset time threshold and the data amount of the data stream is not less than a preset traffic threshold; and 
selecting the second transmission path to transmit the first data packet.
(“The communication network where a user device, or user node, connects will be referred to as access network, or Radio Access Network (RAN). According to the present invention data packets can be transmitted in the network using two different modes, i.e., a stateless mode in which the access 
(“FIG. 5 shows a flow chart of another embodiment of the present invention. As shown in FIG. 5 the destination gateway receives information about a data flow for a user node. In this embodiment the gateway node checks if condition 1) an inter-arrival time for a flow of data packets is smaller than an inter-arrival time threshold, AND condition 2) an amount of data packets in a received flow of data packets is more than a maximum threshold of consecutive data packets in the flow. If this is TRUE, the access nodes should operate in the stateless mode when forwarding packets in the communication network and a control signal may be transmitted to the one or more access nodes informing them about the preferred mode, or they may continue using this mode by default. Else, if this is not TRUE (i.e. FALSE), a control signal is transmitted to the one or more access nodes that they should operate in the stateful mode.”; Lundqvist et al.; 0089)
(where
“a stateless mode in which the access network forwards packets over a predetermined default path with a minimum of processing of the packets, for example not using ... or quality of service mechanisms” where “not using...quality 
Where FIGs 5, 10 illustrate “selecting”, where “Flow inter-arrival time > threshold?” is considered as incorrect as it disagrees with paragraph 0089 and the context of the disclosure and should be considered as “Flow inter-arrival time < threshold ?”)

Lundqvist et al. as described above does not explicitly teach:
maximum available [bandwidth]

However, Lu et al. further teaches a maximum bandwidth path selection capability which includes:
maximum available [bandwidth]
(“to obtain the available maximum bandwidth path and as the best forwarding path of elephant flow”; Lu et al.; Abstract)
(where
“elephant flow” is considered as a large flow

.

Claim(s) 4, 12, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lundqvist et al. US 20160373343 in view of Dixon et al. US 20140233574 and in further view of Lu et al. CN 106453130 (citations are from English machine language translation), Ryan et al. US 20160285759 and Conlon et al. US 10,097,464.

As to claim 4:
Lundqvist et al. as described above does not explicitly teach:
wherein after selecting the second transmission path, the method further comprises adding another data amount of the first data packet to the data amount of the data stream, to update the data amount of the data stream.

However, Conlon et al. further teaches an update capability which includes:
wherein after selecting the second transmission path, the method further comprises adding another data amount of the first data packet to the data amount of the data stream, to update the data amount of the data stream.


Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the update capability of Conlon et al. into Lundqvist et al. By modifying the gateway of Lundqvist et al. to include the update capability as taught by the network device of Conlon et al., the benefits of improved visibility (Conlon et al.; col. 5, lines 20-23) are achieved.

As to claim 12:

wherein the programs further cause the data transmission apparatus to add another data amount of the first data packet to the data amount of the data stream, to update the data amount of the data stream.

However, Conlon et al. further teaches an update capability which includes:
wherein the programs further cause the data transmission apparatus to add another data amount of the first data packet to the data amount of the data stream, to update the data amount of the data stream. 
(“Having identified a large flow, the circuit, at step 912, may update an entry in a flow memory using the packet information. The entry in the flow memory may be read using the key generated at step 904. In some cases, the key cannot be found because the circuit has identified a new large flow, and no information has yet been stored for this flow. In these cases, the circuit may add they signature to the flow memory, and may initialize the corresponding entry in the flow memory. Initializing the entry may include storing identification information for the newly-identified large flow. Initializing the entry may also include initializing state information for the flow. In other cases, the large flow was previously identified, and the circuit is able to find the key in the flow memory. In these cases, updating the entry in the flow memory may include, for example, updating packet counters, a sum of the packet sizes for the packets in the flow, and/or updating other information about the flow.”; Conlon et al.; col. 33, lines 42-58)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the update capability of Conlon et al. into Lundqvist et al. By modifying the gateway of Lundqvist et al. to include the update capability as taught by the network device of Conlon et al., the benefits of improved visibility (Conlon et al.; col. 5, lines 20-23) are achieved.

As to claim 20:
Lundqvist et al. as described above does not explicitly teach:
wherein after selecting the second transmission path, the method further comprises adding another data amount of the first data packet to the data amount of the data stream, to update the data amount of the data stream.

However, Conlon et al. further teaches an update capability which includes:
wherein after selecting the second transmission path, the method further comprises adding another data amount of the first data packet to the data amount of the data stream, to update the data amount of the data stream.
(“Having identified a large flow, the circuit, at step 912, may update an entry in a flow memory using the packet information. The entry in the flow memory may be read using the key generated at step 904. In some cases, the key cannot be found because the circuit has identified a new large flow, and no information has yet been stored for this flow. In these cases, the circuit may add 

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the update capability of Conlon et al. into Lundqvist et al. By modifying the gateway of Lundqvist et al. to include the update capability as taught by the network device of Conlon et al., the benefits of improved visibility (Conlon et al.; col. 5, lines 20-23) are achieved.

Claim(s) 5, 6, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lundqvist et al. US 20160373343 in view of Dixon et al. US 20140233574 and in further view of Huang US 20170078190.

As to claim 5:
Lundqvist et al. discloses:
selecting the second transmission path to transmit the first data packet.
(FIG. 5 and FIG. 10)


Lundqvist et al. as described above does not explicitly teach:
selecting a second transmission path with a minimum transmission delay from the available transmission paths when the time interval is not less than a preset time threshold; and ....

However, Huang further teaches a gap/latency/minimum capability which includes:
selecting a second transmission path with a minimum transmission delay from the available transmission paths when the time interval is not less than a preset time threshold; and ...
(“If the latency of the first network path is larger than the latency of the second network path, the at least one data-stream at the first node is re-routed from the first network path to the second network path provided that a time gap between consecutive data packets of the at least one data-stream received by the first node exceeds said difference between latencies. In other words, if the second network path has a shorter latency than the first network path, and the time gap between consecutive data packets received at the first node exceeds the respective difference of latencies, then the at least one data-stream is re-routed at the first node from the first network path to the second network path. 
(“The respective links may represent physical data-links between network nodes capable of conveying data-streams with defined transmission characteristics, such as for example with a defined maximum bandwidth or minimum latency”; Huang; 0027)
(where
“the latency of the first network path is larger than the latency of the second network path the at least one data-stream at the first node is re-routed from the first network path to the second network path” maps to “selecting a second transmission path with a minimum transmission delay, where “re-routed” maps to “selecting”, “second network path”, “latency” maps to “transmission delay”, there are only two paths, to the “second network path” is the minimum which maps to “minimum”
“time gap between consecutive data packets of the at least one data-stream received by the first node exceeds said difference between latencies” “time interval is not less than a preset time threshold” and also as corroborated by paragraph 0027.

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the gap/latency/minimum capability of Huang into Lundqvist et al. By modifying the gateway of Lundqvist et al. to include the gap/latency/minimum capability as taught by the node of Huang, the benefits of improved re-routing (Huang; 0020) are achieved.

As to claim 6:
Lundqvist et al. teaches:
	selecting the second transmission path
	(FIG. 5 and FIG. 10)

Lundqvist et al. as described above does not explicitly teach:
after..., the method further comprises updating the data amount of the data stream to another data amount of the first data packet.

However, Dixon et al. further teaches a content-length capability which includes:
after ..., the method further comprises updating the data amount of the data stream to another data amount of the first data packet.


(where “response packet #3”/FIG. 11 maps to “first data packet”, where the “uncounted TCP sequence number range” is “updated (i.e., adjusted)” based on “response packet 3” indicating “bytes 1001-2000”)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the content length capability of Dixon et al. into Lundqvist et al.. By modifying the gateway of Lundqvist et al. to include the content length capability as taught by the gateway of Dixon et al., the benefits of improved location privacy (Lundqvist et al.; 0033) with improved throughput (Dixon et al.; 0016) are achieved.

As to claim 13:
Lundqvist et al. discloses:
selecting the second transmission path to transmit the first data packet.
(FIG. 5 and FIG. 10)


Lundqvist et al. as described above does not explicitly teach:
selecting a second transmission path with a minimum transmission delay from the available transmission paths when the time interval is not less than a preset time threshold; and ....

However, Huang further teaches a gap/latency/minimum capability which includes:
selecting a second transmission path with a minimum transmission delay from the available transmission paths when the time interval is not less than a preset time threshold; and ...
(“If the latency of the first network path is larger than the latency of the second network path, the at least one data-stream at the first node is re-routed from the first network path to the second network path provided that a time gap between consecutive data packets of the at least one data-stream received by the first node exceeds said difference between latencies. In other words, if the second network path has a shorter latency than the first network path, and the time gap between consecutive data packets received at the first node exceeds the respective difference of latencies, then the at least one data-stream is re-routed at the first node from the first network path to the second network path. Hence, the re-routing of the at least one data-stream between the network paths takes place if the latency difference between the network paths is accounted for, so that the order of packets received at the second node corresponds to the order of packets transmitted from the first node. Consequently, the at least one data-stream is effectively re-routed from the first network path to the second 
(“The respective links may represent physical data-links between network nodes capable of conveying data-streams with defined transmission characteristics, such as for example with a defined maximum bandwidth or minimum latency”; Huang; 0027)
(where
“the latency of the first network path is larger than the latency of the second network path the at least one data-stream at the first node is re-routed from the first network path to the second network path” maps to “selecting a second transmission path with a minimum transmission delay, where “re-routed” maps to “selecting”, “second network path”, “latency” maps to “transmission delay”, there are only two paths, to the “second network path” is the minimum which maps to “minimum”
“time gap between consecutive data packets of the at least one data-stream received by the first node exceeds said difference between latencies” maps to “time interval is not less than a preset time threshold” and also as corroborated by paragraph 0027.

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the 

As to claim 14:
Lundqvist et al. teaches:
	selecting the second transmission path
	(FIG. 5 and FIG. 10)

Lundqvist et al. as described above does not explicitly teach:
after..., the method further comprises updating the data amount of the data stream to another data amount of the first data packet.

However, Dixon et al. further teaches a content-length capability which includes:
after ..., the method further comprises updating the data amount of the data stream to another data amount of the first data packet.
(“The range can be updated (i.e., adjusted) with beginning and ending sequence numbers. Response packet #1 is subsequently forwarded to its intended destination.”; Dixon et al.; 0049)

“first data packet”, where the “uncounted TCP sequence number range” is “updated (i.e., adjusted)” based on “response packet 3” indicating “bytes 1001-2000”)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the content length capability of Dixon et al. into Lundqvist et al.. By modifying the gateway of Lundqvist et al. to include the content length capability as taught by the gateway of Dixon et al., the benefits of improved location privacy (Lundqvist et al.; 0033) with improved throughput (Dixon et al.; 0016) are achieved.

Claim(s) 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lundqvist et al. US 20160373343 in view of Dixon et al. US 20140233574 and in further view of Rogers et al. US 20150304354.

As to claim 8:
Lundqvist et al. as described above does not explicitly teach:
wherein the first receiving time, the second receiving time, and the data amount are stored in a flow entry of the data stream, and wherein the flow entry is established after the transmit end receives the first data packet of the data stream.

However, Dixon et al. further teaches a content-length capability which includes:
the data amount are stored in a flow entry of the data stream, and wherein the flow entry is established after the transmit end receives the first data packet of the data stream.
(“FIG. 10 illustrates a response packet #1 being received by service gateway 14, which establishes an out of order sequence number range of 1001-11,000 (e.g., for the response body). Note that response packet #1 includes a content length element field designating 10,000 bytes as the out of order range to be used for this particular HTTP flow. Service gateway 14 can effectively maintain an internal state for this particular range. The range can be updated (i.e., adjusted) with beginning and ending sequence numbers. Response packet #1 is subsequently forwarded to its intended destination.”; Dixon et al.; 0049)
(where
“range” maps to “flow entry”
“10,000 bytes” maps to “data amount”
“response packet 1” maps to “first data packet”

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the content length capability of Dixon et al. into Lundqvist et al.. By modifying the gateway of Lundqvist et al. to include the content length capability as taught by the gateway of Dixon et al., the benefits of improved location privacy (Lundqvist et al.; 0033) with improved throughput (Dixon et al.; 0016) are achieved.


wherein the first receiving time, the second receiving time
(“In some embodiments, performing the packet digest logging function may include identifying a subset of information specified by the packet digest logging function (e.g., a portion of data from the packet, a source address of the packet, a source port of the packet, a destination address of the packet, a destination port of the packet, a transport-protocol type of the packet, a uniform resource identifier (URI) from the packet, an arrival time of the packet”; Rogers et al.; 0086)
(“At step 1208, the packet security gateway may perform, on a packet-by-packet basis, the packet digest logging function on each of the packets corresponding to the packet-identification criteria. For example, packet security gateway 112 may perform the packet digest logging function on each of the identified packets.”; Rogers et al.; 0085)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the arrival time capability of Rogers et al. into Lundqvist et al. By modifying the gateway of Lundqvist et al. to include the arrival time capability as taught by the gateway of Rogers et al., the benefits of improved improved protection (Rogers et al.; Abstract) are achieved.

As to claim 16:

wherein the first receiving time, the second receiving time, and the data amount are stored in a flow entry of the data stream, and wherein the flow entry is established after the transmit end receives the first data packet of the data stream.

However, Dixon et al. further teaches a content-length capability which includes:
the data amount are stored in a flow entry of the data stream, and wherein the flow entry is established after the transmit end receives the first data packet of the data stream.
(“FIG. 10 illustrates a response packet #1 being received by service gateway 14, which establishes an out of order sequence number range of 1001-11,000 (e.g., for the response body). Note that response packet #1 includes a content length element field designating 10,000 bytes as the out of order range to be used for this particular HTTP flow. Service gateway 14 can effectively maintain an internal state for this particular range. The range can be updated (i.e., adjusted) with beginning and ending sequence numbers. Response packet #1 is subsequently forwarded to its intended destination.”; Dixon et al.; 0049)
(where
“range” maps to “flow entry”
“10,000 bytes” maps to “data amount”
“response packet 1” maps to “first data packet”



However, Rogers et al. further teaches a arrival time capability which includes:
wherein the first receiving time, the second receiving time
(“In some embodiments, performing the packet digest logging function may include identifying a subset of information specified by the packet digest logging function (e.g., a portion of data from the packet, a source address of the packet, a source port of the packet, a destination address of the packet, a destination port of the packet, a transport-protocol type of the packet, a uniform resource identifier (URI) from the packet, an arrival time of the packet”; Rogers et al.; 0086)
(“At step 1208, the packet security gateway may perform, on a packet-by-packet basis, the packet digest logging function on each of the packets corresponding to the packet-identification criteria. For example, packet security gateway 112 may perform the packet digest logging function on each of the identified packets.”; Rogers et al.; 0085)

.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

US 20200236043 – teaches determining bandwidth based on received timestamps (see para. 0013).
US 20080317056 – teaches routing based on greatest bandwidth and shortest delays (see para. 0014).
US 20020085495 – teaches routing based on largest available bandwidth (see para. 0005).
US 20060072593 – teaches routing based on most available bandwidth (see para. 0020).
US 20110261758 – teaches determining a path based on a data amount where the data amount is an amount of data within a unit of time (see para. 0005).



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL K PHILLIPS whose telephone number is (571)272-1037.  The examiner can normally be reached on M-F 8am-10am, 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 
/Michael K Phillips/Examiner, Art Unit 2464